UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-3940 Strategic Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 8/31 Date of reporting period: 2/28/15 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Conservative Allocation Fund SEMIANNUAL REPORT February 28, 2015 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 9 Statement of Assets and Liabilities 10 Statement of Operations 11 Statement of Changes in Net Assets 12 Financial Highlights 13 Notes to Financial Statements 23 Information About the Renewal of the Fund’s Management Agreement FOR MORE INFORMATION Back Cover Dreyfus Conservative Allocation Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Conservative Allocation Fund, covering the six-month period from September 1, 2014, through February 28, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Several broad measures of U.S. stock market performance achieved new record highs over the reporting period as the U.S. economic recovery gained momentum and corporate earnings generally moved higher. Meanwhile, U.S. bond markets continued to defy most analysts’ expectations as long-term interest rates declined and inflation remained low. These positive market trends are especially notable in light of some persistent global headwinds, including recession concerns and deflation fears in Europe, escalating geopolitical conflicts in the Middle East, economic sanctions imposed on Russia, an economic slowdown in China, and plummeting oil prices stemming from a glut of supply amid tepid demand. In light of recent employment gains and signs of stabilization in global energy markets, we remain optimistic about the prospects for equities and, to a lesser extent, bonds over the remainder of 2015. The U.S. economy seems poised for further growth as the drags imposed by tight fiscal policies among federal, state and local governments continue to fade. Meanwhile, we currently expect a somewhat faster pace of global growth in 2015 than in 2014. Of course, a number of risks to U.S. and global economic growth remain, including changing macroeconomic conditions and the possibility of short-term interest rate hikes.That’s why we continue to urge you to talk regularly with your financial advisor about the potential impact of our observations on your investments. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation March 16, 2015 2 DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2014, through February 28, 2015, as provided by Richard B. Hoey and Keith L. Stransky, CFA, Dreyfus Investment Committee Members Fund and Market Performance Overview For the six-month period ended February 28, 2015, Dreyfus Conservative Allocation Fund produced a total return of 1.15%. 1 In comparison, the fund’s benchmark, the Standard & Poor’s 500 ® Composite Stock Price Index, produced a total return of 6.12% for the same period. 2 The fund also utilizes a customized blended index composed of 40% Standard & Poor’s 500 Composite Stock Price Index and 60% Barclays U.S. Aggregate Bond Index, which returned 3.92% for the same period. 3 A sustained U.S. economic recovery helped support stock prices over the reporting period, while bonds benefited from falling long-term interest rates.The fund lagged its blended benchmark, mainly due to its exposure to struggling international financial markets that are not represented in its benchmark or blended index. The Fund’s Investment Approach Dreyfus Conservative Allocation Fund seeks current income with some consideration for capital appreciation. In pursuing its goal, the fund normally allocates 40% of its assets to equity securities and 60% of its assets to fixed income securities. The fund achieves its targeted asset allocation mix by investing in other mutual funds that are advised by The Dreyfus Corporation (Dreyfus). In turn, the underlying funds invest in a wide range of equity and fixed income securities, including U.S. large-, mid- and small-cap equities; international, global, and emerging-market equities; and U.S. and international fixed income securities. The Dreyfus Investment Committee selects the underlying funds based on their investment objectives and management policies, portfolio holdings, risk/reward profiles, historical performance and other factors. The fund may invest in a variety of underlying equity and fixed income funds identified by the Dreyfus Investment Committee.The underlying fund options are subject to change at any given time by the fund’s board of directors. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) U.S. Stocks and Bonds Climbed amid Volatility A sustained stock market rally was interrupted in early October 2014, when stocks fell sharply due to renewed concerns that global economic weakness might derail the U.S. economic recovery. U.S. stocks soon rebounded when these fears proved overblown and corporate earnings continued to rise, enabling the benchmark to end the reporting period near record highs. In contrast, international equities were hurt by economic instability and plummeting oil prices, and returns were further eroded by a strengthening U.S. dollar against most major currencies. Bonds fared relatively well when long-term interest rates fell during the reporting period, defying expectations that stronger U.S. growth would drive yields higher. Global investors flocked to U.S. Treasury securities as alternatives to European and Japanese sovereign bonds, where aggressively accommodative monetary policies sent yields sharply lower. The resulting supply-and-demand imbalance kept U.S. bond yields low. February 2015 was an exception to this trend: longer-term interest rates climbed after robust employment data sparked concerns that short-term rates might rise sooner than previously forecast. International Exposure Dampened Relative Results Our allocation strategy helped the fund participate with muted volatility in some of the blended benchmark’s gains over the reporting period, but relative performance was hampered by exposure to international stocks. In the aggregate, Dreyfus International Equity Fund, Dreyfus International Stock Index Fund, Dreyfus International Value Fund, Dreyfus/Newton International Equity Fund, and International Stock Fund produced returns that were in line with a major index of non-U.S. stocks, but they lagged the U.S.-centric S&P 500 Index. The fund’s underlying U.S. equity funds produced mixed results, as Dreyfus Appreciation Fund, Dreyfus Disciplined Stock Fund, Dreyfus Strategic Value Fund, and Dreyfus U.S. Equity Fund generally were hurt relatively by underweighted positions in the traditionally defensive stocks that led the market’s advance. Small- and midcap investments fared better, supported by strong results from Dreyfus/The Boston Company Small/Mid Cap Growth Fund. Among underlying bond funds, short average durations compared to the Barclays U.S. Aggregate Index undermined relative performance from Dreyfus Intermediate Term Income Fund and Dreyfus Short Duration Bond Fund. Meanwhile, Dreyfus Emerging Markets Debt Local Currency Fund and Dreyfus International Bond Fund were hurt by global macroeconomic headwinds and adverse currency movements. 4 Maintaining a Generally Cautious Investment Posture We remain optimistic about the longer term prospects for the U.S. and global economies, but we expect heightened market volatility over the near term due to lingering global headwinds and the possibility of higher short-term interest rates in the United States.We also are aware that recent gains have boosted valuations of U.S. stocks and bonds. Therefore, we generally have maintained a cautious approach. In February, we adjusted the fund’s allocations by moving half of its investment in Dreyfus International Value Fund to the better performing Dreyfus International Equity Fund, and we shifted half of the assets in Dreyfus Global Real Estate Securities Fund to the less interest-rate sensitive and more domestically focused Dreyfus Short Duration Bond Fund. March 16, 2015 Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Stocks of small- and/or midcap companies often experience sharper price fluctuations than stocks of large-cap companies. Asset allocation and diversification cannot assure a profit or protect against loss. The ability of the fund to achieve its investment goal depends, in part, on the ability of the Dreyfus Investment Committee to allocate effectively the fund’s assets among the asset classes and the underlying funds.There can be no assurance that the actual allocations will be effective in achieving the fund’s investment goal. Bond funds are subject generally to interest rate, credit, liquidity, and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. Investing internationally involves special risks, including changes in currency exchange rates, political, economic, and social instability, a lack of comprehensive company information, differing auditing and legal standards, and less market liquidity. Emerging markets tend to be more volatile than the markets of more mature economies, and generally have less diverse and less mature economic structures and less stable political systems than those of developed countries. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption fund shares may be worth more or less than their original cost. Return figure provided reflects the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through January 1, 2016, at which time it may be extended, terminated, or modified. Had these expenses not been absorbed, the fund’s return would have been lower. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Standard & Poor’s 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. 3 SOURCE: FACTSET — Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays U.S.Aggregate Bond Index is a widely accepted, unmanaged total return index of corporate, U.S. government and U.S. government agency debt instruments, mortgage-backed securities, and asset-backed securities with an average maturity of 1-10 years. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Conservative Allocation Fund from September 1, 2014 to February 28, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended February 28, 2015 Expenses paid per $1,000 † $ Ending value (after expenses) $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended February 28, 2015 Expenses paid per $1,000 † $ 1.56 Ending value (after expenses) $ 1,023.26 † Expenses are equal to the fund’s annualized expense ratio of .31%; multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS February 28, 2015 (Unaudited) Registered Investment Companies—100.1% Shares Value ($) Domestic Equity—35.1% Dreyfus Appreciation Fund, Cl. Y 39,930 a 2,208,925 Dreyfus Disciplined Stock Fund 38,792 a 1,383,709 Dreyfus Opportunistic Midcap Value Fund, Cl. Y 20,184 a 815,828 Dreyfus Research Growth Fund, Cl. Y 187,176 a 2,729,021 Dreyfus Smallcap Stock Index Fund 26,642 a 788,868 Dreyfus Strategic Value Fund, Cl. Y 53,704 a 2,199,175 Dreyfus Structured Midcap Fund, Cl. Y 26,127 a 806,032 Dreyfus U.S. Equity Fund, Cl. Y 94,462 a 1,915,697 Dreyfus/The Boston Company Small/Mid Cap Growth Fund, Cl. Y 44,527 a 797,041 Domestic Fixed Income—47.4% Dreyfus Bond Market Index Fund, BASIC Shares 375,428 a 3,994,551 Dreyfus High Yield Fund, Cl. I 353,192 a 2,320,472 Dreyfus Intermediate Term Income Fund, Cl. Y 518,702 a 7,292,944 Dreyfus Short Duration Bond Fund, Cl. Y 463,685 a,b 4,808,411 Foreign Equity—7.9% Dreyfus Emerging Markets Fund, Cl. Y 38,595 a 368,578 Dreyfus Global Real Estate Securities Fund, Cl. Y 45,905 a 435,175 Dreyfus International Equity Fund, Cl. I 14,488 a 518,534 Dreyfus International Stock Index Fund 34,358 a 569,313 Dreyfus International Value Fund, Cl. I 12,459 a 151,126 Dreyfus/Newton International Equity Fund, Cl. Y 29,407 a 585,205 International Stock Fund, Cl. Y 28,748 a 439,271 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Registered Investment Companies (continued) Shares Value ($) Foreign Fixed Income—9.6% Dreyfus Emerging Markets Debt Local Currency Fund, Cl. Y 138,735 a 1,699,502 Dreyfus International Bond Fund, Cl. Y 124,256 a 2,031,591 Total Investments (cost $35,661,885) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Investment in affiliated mutual fund. b Non-income producing security. Portfolio Summary (Unaudited) † Value (%) Value (%) Mutual Funds: Domestic 82.5 Mutual Funds:Foreign 17.5 † Based on net assets. See notes to financial statements. 8 STATEMENT OF ASSETS AND LIABILITIES February 28, 2015 (Unaudited) Cost Value Assets ($): Investments in affiliated issuers—See Statement of Investments 35,661,885 38,858,969 Receivable for investment securities sold 2,500 Prepaid expenses 9,927 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 3,108 Cash overdraft due to Custodian 3,016 Payable for shares of Common Stock redeemed 1,200 Accrued expenses 29,512 Net Assets ($) Composition of Net Assets ($): Paid-in capital 35,067,274 Accumulated distributions in excess of investment income—net (108,651 ) Accumulated net realized gain (loss) on investments 678,853 Accumulated net unrealized appreciation (depreciation) on investments 3,197,084 Net Assets ($) Shares Outstanding (100 million shares of $.001 par value Common Stock authorized) 2,452,029 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. The Fund 9 STATEMENT OF OPERATIONS Six Months Ended February 28, 2015 (Unaudited) Investment Income ($): Income: Cash dividends from affiliated issuers Expenses: Shareholder servicing costs—Note 3(b) 57,713 Professional fees 19,363 Registration fees 9,589 Prospectus and shareholders’ reports 4,294 Custodian fees—Note 3(b) 1,591 Directors’ fees and expenses—Note 3(c) 1,490 Loan commitment fees—Note 2 220 Miscellaneous 9,378 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (41,260 ) Less—waiver of shareholder servicing fees—Note 3(b) (1,657 ) Less—reduction in fees due to earnings credits—Note 3(b) (18 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments in affiliated issuers (116,176 ) Capital gain distributions from affiliated issuers 1,033,568 Net Realized Gain (Loss) on investments Net unrealized appreciation (depreciation) on investments in affiliated issuers (953,212 ) Net Realized and Unrealized Gain (Loss) on Investments ) Net Increase in Net Assets Resulting from Operations See notes to financial statements. 10 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended February 28, 2015 Year Ended (Unaudited) August 31, 2014 Operations ($): Investment income—net 434,712 557,435 Net realized gain (loss) on investments 917,392 531,522 in affiliated issuers Net unrealized appreciation (depreciation) on investments in affiliated issuers (953,212 ) 2,642,084 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net (845,104 ) (580,065 ) Net realized gain on investments (540,965 ) (276,232 ) Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold 3,399,941 12,056,165 Dividends reinvested 1,362,145 839,174 Cost of shares redeemed (4,307,703 ) (4,519,062 ) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets ) Net Assets ($): Beginning of Period 39,367,354 28,116,333 End of Period Undistributed (distributions in excess of) investment income—net (108,651 ) 301,741 Capital Share Transactions (Shares): Shares sold 212,171 769,409 Shares issued for dividends reinvested 87,824 54,351 Shares redeemed (273,852 ) (288,495 ) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. The Fund 11 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and dis-tributions.These figures have been derived from the fund’s financial statements. Six Months Ended February 28, 2015 Year Ended August 31, (Unaudited) 2014 2013 2012 2011 2010 a Per Share Data ($): Net asset value, beginning of period 16.23 14.87 14.52 13.91 12.99 12.50 Investment Operations: Investment income—net b .18 .26 .30 .23 .25 .20 Net realized and unrealized gain (loss) on investments (.01 ) 1.53 .45 .71 1.00 .41 Total from Investment Operations .17 1.79 .75 .94 1.25 .61 Distributions: Dividends from investment income—net (.34 ) (.29 ) (.29 ) (.26 ) (.28 ) (.12 ) Dividends from net realized gain on investments (.22 ) (.14 ) (.11 ) (.07 ) (.05 ) — Total Distributions (.56 ) (.43 ) (.40 ) (.33 ) (.33 ) (.12 ) Net asset value, end of period 15.84 16.23 14.87 14.52 13.91 12.99 Total Return (%) 1.15 c 12.13 5.19 6.89 9.61 4.91 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets d .53 e .59 .68 .84 1.06 2.76 e Ratio of net expenses to average net assets d .31 e .22 .31 .71 .73 .71 e Ratio of net investment income to average net assets d 2.23 e 1.65 1.99 1.64 1.79 1.84 e Portfolio Turnover Rate 11.40 c 20.38 37.15 25.89 20.04 36.82 c Net Assets, end of period ($ x 1,000) 38,835 39,367 28,116 20,810 16,877 7,432 a From October 1, 2009 (commencement of operations) to August 31, 2010. b Based on average shares outstanding. c Not annualized. d Amounts do not include the expenses of the underlying funds. e Annualized. See notes to financial statements. 12 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Conservative Allocation Fund (the “fund”) is a separate diversified series of Strategic Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering nine series, including the fund. The fund’s investment objective is to seek current income with some consideration for capital appreciation. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares, which are sold to the public without a sales charge. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. The Fund 13 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Investments are valued at the net asset value of each underlying fund determined as of the close of the NewYork Stock Exchange (generally 4 p.m., Eastern time) on the valuation date and are generally categorized within Level 1 of the fair value hierarchy. 14 The following is a summary of the inputs used as of February 28, 2015 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Mutual Funds † 38,858,969 — — † See Statement of Investments for additional detailed categorizations. At February 28, 2015, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended February 28, 2015 were as follows: Affiliated Investment Value Net Realized Company 8/31/2014 ($) Purchases ($) † Sales ($) Gain (Loss) ($) Dreyfus Appreciation Fund, Cl. Y 2,196,407 258,811 213,802 (6,262 ) Dreyfus Bond Market Index Fund, BASIC Shares 4,005,891 381,220 398,061 1,501 Dreyfus Disciplined Stock Fund 1,341,616 246,140 129,059 (11,517 ) Dreyfus Emerging Markets Debt Local Currency Fund, Cl. Y 2,053,259 170,904 206,028 (40,439 ) Dreyfus Emerging Markets Fund, Cl. Y 439,588 38,072 42,761 (2,610 ) The Fund 15 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Affiliated Investment Value Net Realized Company 8/31/20143 ($) Purchases ($) † Sales ($) Gain (Loss) ($) Dreyfus Global Real Estate Securities Fund, Cl. Y 850,699 90,240 531,215 55,850 Dreyfus High Yield Fund, Cl. I 2,397,776 253,985 237,126 (15,026 ) Dreyfus Intermediate Term Income Fund, Cl. Y 7,342,241 668,241 733,148 (12,403 ) Dreyfus International Bond Fund, Cl. Y 2,120,577 227,445 212,636 (6,527 ) Dreyfus International Equity Fund, Cl. I 384,196 181,884 38,873 (3,182 ) Dreyfus International Stock Index Fund 596,297 60,451 60,253 (5,453 ) Dreyfus International Value Fund, Cl. I 328,086 30,606 180,761 (6,367 ) Dreyfus Opportunistic Midcap Value Fund, Cl. Y 799,190 145,927 77,746 (6,662 ) Dreyfus Research Growth Fund, Cl. Y 2,632,361 308,833 255,397 (7,181 ) Dreyfus Short Duration Bond Fund, Cl. Y 4,487,560 825,532 447,819 (7,170 ) Dreyfus Smallcap Stock Index Fund 761,321 114,079 73,470 (2,767 ) Dreyfus Strategic Value Fund, Cl. Y 2,138,481 392,043 206,416 (16,315 ) Dreyfus Structured Midcap Fund, Cl. Y 789,593 160,136 74,248 (7,660 ) Dreyfus U.S. Equity Fund, Cl. Y 1,876,588 241,028 182,704 (4,226 ) Dreyfus/Newton International 598,572 74,534 59,476 (4,735 ) Equity Fund, Cl. Y Dreyfus/The Boston Company Small/Mid Cap Growth Fund, Cl. Y 768,971 131,507 73,859 (4,242 ) International Stock Fund, Cl. Y 456,811 40,998 45,482 (2,783 ) TOTAL ) 16 Change in Net Affiliated Unrealized Investment Appreciation Value Net Dividends/ Company (Depreciation) ($) 2/28/2015 ($) Assets (%) Distributions ($) Dreyfus Appreciation Fund, Cl. Y (26,229 ) 2,208,925 5.7 98,184 Dreyfus Bond Market Index Fund, BASIC Shares 4,000 3,994,551 10.3 82,159 Dreyfus Disciplined Stock Fund (63,471 ) 1,383,709 3.6 149,178 Dreyfus Emerging Markets Debt Local Currency Fund, Cl. Y (278,194 ) 1,699,502 4.4 16,116 Dreyfus Emerging Markets Fund, Cl. Y (63,711 ) 368,578 .9 5,945 Dreyfus Global Real Estate Securities Fund, Cl. Y (30,399 ) 435,175 1.1 25,989 Dreyfus High Yield Fund, Cl. I (79,137 ) 2,320,472 6.0 75,834 Dreyfus Intermediate Term Income Fund, Cl. Y 28,013 7,292,944 18.8 117,431 Dreyfus International Bond Fund, Cl. Y (97,268 ) 2,031,591 5.2 67,693 Dreyfus International Equity Fund, Cl. I (5,491 ) 518,534 1.3 5,349 Dreyfus International Stock Index Fund (21,729 ) 569,313 1.5 15,183 Dreyfus International Value Fund, Cl. I (20,438 ) 151,126 .4 5,490 Dreyfus Opportunistic Midcap Value Fund, Cl. Y (44,881 ) 815,828 2.1 87,517 Dreyfus Research Growth Fund, Cl. Y 50,405 2,729,021 7.0 116,955 Dreyfus Short Duration Bond Fund, Cl. Y (49,692 ) 4,808,411 12.4 43,394 Dreyfus Smallcap Stock Index Fund (10,295 ) 788,868 2.0 58,881 Dreyfus Strategic Value Fund, Cl. Y (108,618 ) 2,199,175 5.7 236,872 The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Change in Net Affiliated Unrealized Investment Appreciation Value Net Dividends/ Company (Depreciation) ($) 2/28/2015 ($) Assets (%) Distributions ($) Dreyfus Structured Midcap Fund, Cl. Y (61,789 ) 806,032 2.1 104,354 Dreyfus U.S. Equity Fund, Cl. Y (14,989 ) 1,915,697 4.9 103,764 Dreyfus/Newton International Equity Fund, Cl. Y (23,690 ) 585,205 1.5 29,850 Dreyfus/The Boston Company Small/Mid Cap Growth Fund, Cl. Y (25,336 ) 797,041 2.1 76,017 International Stock Fund, Cl. Y (10,273 ) 439,271 1.1 6,828 TOTAL ) † Includes reinvested dividends/distributions. (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. 18 As of and during the period ended February 28, 2015, the fund did not have any liabilities for any uncertain tax positions. The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended February 28, 2015, the fund did not incur any interest or penalties. Each tax year in the three-year period ended August 31, 2014 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended August 31, 2014 was as follows: ordinary income $662,062 and long-term capital gains $194,235. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $430 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 8, 2014, the unsecured credit facility with Citibank, N.A. was $265 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended February 28, 2015, the fund did not borrow under the Facilities. The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, there is no management fee paid to Dreyfus. The fund invests in other mutual funds advised by Dreyfus.All fees and expenses of the underlying funds are reflected in the underlying funds’ net asset values. Dreyfus has contractually agreed, from September 1, 2014 through January 1, 2016, to assume the expenses of the fund so that the total annual fund’s and underlying funds’ operating expenses (excluding taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed .93% of the value of the fund’s average daily net assets.The reduction in expenses, pursuant to the undertaking, amounted to $41,260 during the period ended February 28, 2015. (b) Under the Shareholder Services Plan, the fund pays the Distributor at an annual rate of .25% of the value of the fund’s average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund’s shares and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. Fees paid to the Distributor will be waived to the extent that the fund invests in an underlying affiliated fund with a Shareholder Services Plan. During the period ended February 28, 2015, the fund was charged $48,689 pursuant to the Shareholder Services Plan of which $1,657 was waived due to the fund’s investment in certain of the underlying funds. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash bal- 20 ances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended February 28, 2015, the fund was charged $6,525 for transfer agency services and $434 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $18. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended February 28, 2015, the fund was charged $1,591 pursuant to the custody agreement. During the period ended February 28, 2015, the fund was charged $4,365 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: Shareholder Services Plan fees $7,807, custodian fees $805, Chief Compliance Officer fees $1,529 and transfer agency fees $2,466, which are offset against an expense reimbursement currently in effect in the amount of $9,499. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended February 28, 2015, amounted to $5,042,616 and $4,480,340, respectively. At February 28, 2015, accumulated net unrealized appreciation on investments was $3,197,084, consisting of $3,514,813 gross unrealized appreciation and $317,729 gross unrealized depreciation. At February 28, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 22 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Directors held on November 3-4, 2014, the Board considered the renewal of the fund’s Management Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”). The Board members, a majority of whom are not “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below.The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board also considered Dreyfus’ extensive administrative, accounting and compliance infrastructures. The Fund 23 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended September 30, 2014, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds. The Board discussed the results of the comparisons and noted that the fund’s total return performance was at or above the Performance Group and Performance Universe medians for all periods. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons. The Board noted that the fund does not pay a management fee.The Board also noted that the fund’s total expenses were above the Expense Group and Expense Universe medians. Dreyfus representatives noted that Dreyfus has contractually agreed, until January 1, 2016, to assume the expenses of the fund so that the total annual fund and underlying funds operating expenses (excluding taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed .93%. 24 Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager(s) for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors.The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and its affiliates and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus and its affiliates for managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also noted the expense limitation arrangement and its effect on the profitability of Dreyfus and its affiliates.The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board considered, on the advice of its counsel, the profitability analysis (1) as part of its evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and The Fund 25 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives noted that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a fund’s assets had been stable or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board also considered potential benefits to Dreyfus from acting as investment adviser and noted that there were no soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board was satisfied with the fund’s performance. The Board concluded that the fee paid to Dreyfus was reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. 26 In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of the fund and the services provided to the fund by Dreyfus. The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined to renew the Agreement. The Fund 27 NOTES For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SECs website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Dreyfus Growth Allocation Fund SEMIANNUAL REPORT February 28, 2015 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 9 Statement of Assets and Liabilities 10 Statement of Operations 11 Statement of Changes in Net Assets 12 Financial Highlights 13 Notes to Financial Statements 23 Information About the Renewal of the Fund’s Management Agreement FOR MORE INFORMATION Back Cover Dreyfus Growth Allocation Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Growth Allocation Fund, covering the six-month period from September 1, 2014, through February 28, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Several broad measures of U.S. stock market performance achieved new record highs over the reporting period as the U.S. economic recovery gained momentum and corporate earnings generally moved higher. Meanwhile, U.S. bond markets continued to defy most analysts’ expectations as long-term interest rates declined and inflation remained low. These positive market trends are especially notable in light of some persistent global headwinds, including recession concerns and deflation fears in Europe, escalating geopolitical conflicts in the Middle East, economic sanctions imposed on Russia, an economic slowdown in China, and plummeting oil prices stemming from a glut of supply amid tepid demand. In light of recent employment gains and signs of stabilization in global energy markets, we remain optimistic about the prospects for equities and, to a lesser extent, bonds over the remainder of 2015. The U.S. economy seems poised for further growth as the drags imposed by tight fiscal policies among federal, state and local governments continue to fade. Meanwhile, we currently expect a somewhat faster pace of global growth in 2015 than in 2014. Of course, a number of risks to U.S. and global economic growth remain, including changing macroeconomic conditions and the possibility of short-term interest rate hikes.That’s why we continue to urge you to talk regularly with your financial advisor about the potential impact of our observations on your investments. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation March 16, 2015 2 DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2014, through February 28, 2015, as provided by Richard B. Hoey and Keith L. Stransky, CFA, Dreyfus Investment Committee Members Fund and Market Performance Overview For the six-month period ended February 28, 2015, Dreyfus Growth Allocation Fund produced a total return of 2.32%. 1 In comparison, the fund’s benchmark, the Standard & Poor’s 500 ® Composite Stock Price Index, produced a total return of 6.12% for the same period. 2 The fund also utilizes a customized blended index composed of 80% Standard & Poor’s 500 Composite Stock Price Index and 20% Barclays U.S. Aggregate Bond Index, which returned 5.43% for the same period. 3 A sustained U.S. economic recovery helped support stock prices over the reporting period, while bonds benefited from falling long-term interest rates.The fund lagged its blended benchmark, mainly due to its exposure to struggling international financial markets that are not represented in its benchmark or blended index. The Fund’s Investment Approach Dreyfus Growth Allocation Fund seeks long-term capital appreciation with some consideration for current income. In pursuing its goal, the fund normally allocates 80% of its assets to equity securities and 20% of its assets to fixed income securities. The fund achieves its targeted asset allocation mix by investing in other mutual funds that are advised by The Dreyfus Corporation (Dreyfus). In turn, the underlying funds invest in a wide range of equity and fixed income securities, including U.S. large-, mid- and small-cap equities; international, global, and emerging-market equities; and U.S. and international fixed income securities. The Dreyfus Investment Committee selects the underlying funds based on their investment objectives and management policies, portfolio holdings, risk/reward profiles, historical performance and other factors. The fund may invest in a variety of underlying equity and fixed income funds identified by the Dreyfus Investment Committee.The underlying fund options are subject to change at any given time by the fund’s board of directors. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) U.S. Stocks and Bonds Climbed amid Volatility A sustained stock market rally was interrupted in early October 2014, when stocks fell sharply due to renewed concerns that global economic weakness might derail the U.S. economic recovery. U.S. stocks soon rebounded when these fears proved overblown and corporate earnings continued to rise, enabling the benchmark to end the reporting period near record highs. In contrast, international equities were hurt by economic instability and plummeting oil prices, and returns were further eroded by a strengthening U.S. dollar against most major currencies. Bonds fared relatively well when long-term interest rates fell during the reporting period, defying expectations that stronger U.S. growth would drive yields higher. Global investors flocked to U.S. Treasury securities as alternatives to European and Japanese sovereign bonds, where aggressively accommodative monetary policies sent yields sharply lower. The resulting supply-and-demand imbalance kept U.S. bond yields low. February 2015 was an exception to this trend: longer-term interest rates climbed after robust employment data sparked concerns that short-term rates might rise sooner than previously forecast. International Exposure Dampened Relative Results Our allocation strategy helped the fund participate with muted volatility in some of the blended benchmark’s gains over the reporting period, but relative performance was hampered by exposure to international stocks. In the aggregate, Dreyfus International Equity Fund, Dreyfus International Stock Index Fund, Dreyfus International Value Fund, Dreyfus/Newton International Equity Fund, and International Stock Fund produced returns that were in line with a major index of non-U.S. stocks, but they lagged the U.S.-centric S&P 500 Index. The fund’s underlying U.S. equity funds produced mixed results, as Dreyfus Appreciation Fund, Dreyfus Disciplined Stock Fund, Dreyfus Strategic Value Fund, and Dreyfus U.S. Equity Fund generally were hurt relatively by underweighted positions in the traditionally defensive stocks that led the market’s advance. Small- and midcap investments fared better, supported by strong results from Dreyfus/The Boston Company Small/Mid Cap Growth Fund. Among underlying bond funds, short average durations compared to the Barclays U.S. Aggregate Index undermined relative performance from Dreyfus Intermediate Term Income Fund and Dreyfus Short Duration Bond Fund. Meanwhile, Dreyfus Emerging Markets Debt Local Currency Fund and Dreyfus International Bond Fund were hurt by global macroeconomic headwinds and adverse currency movements. 4 Maintaining a Generally Cautious Investment Posture We remain optimistic about the longer term prospects for the U.S. and global economies, but we expect heightened market volatility over the near term due to lingering global headwinds and the possibility of higher short-term interest rates in the United States.We also are aware that recent gains have boosted valuations of U.S. stocks and bonds. Therefore, we generally have maintained a cautious approach. In February, we adjusted the fund’s allocations by moving half of its investment in Dreyfus International Value Fund to the better performing Dreyfus International Equity Fund, and we shifted half of the assets in Dreyfus Global Real Estate Securities Fund to the less interest-rate sensitive and more domestically focused Dreyfus Short Duration Bond Fund. March 16, 2015 Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Stocks of small- and/or midcap companies often experience sharper price fluctuations than stocks of large-cap companies. Asset allocation and diversification cannot assure a profit or protect against loss. The ability of the fund to achieve its investment goal depends, in part, on the ability of the Dreyfus Investment Committee to allocate effectively the fund’s assets among the asset classes and the underlying funds.There can be no assurance that the actual allocations will be effective in achieving the fund’s investment goal.The underlying funds may not achieve their investment objectives, and their performance may be lower than that of the asset class the underlying funds were selected to represent. Bond funds are subject generally to interest rate, credit, liquidity, and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. Investing internationally involves special risks, including changes in currency exchange rates, political, economic, and social instability, a lack of comprehensive company information, differing auditing and legal standards, and less market liquidity. Emerging markets tend to be more volatile than the markets of more mature economies, and generally have less diverse and less mature economic structures and less stable political systems than those of developed countries. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption fund shares may be worth more or less than their original cost. Return figure provided reflects the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through January 1, 2016, at which time it may be extended, terminated, or modified. Had these expenses not been absorbed, the fund’s return would have been lower. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Standard & Poor’s 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. 3 SOURCE: FACTSET — Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays U.S.Aggregate Bond Index is a widely accepted, unmanaged total return index of corporate, U.S. government and U.S. government agency debt instruments, mortgage-backed securities, and asset-backed securities with an average maturity of 1-10 years. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Growth Allocation Fund from September 1, 2014 to February 28, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended February 28, 2015 Expenses paid per $1,000 † $ 2.26 Ending value (after expenses) $ 1,023.20 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended February 28, 2015 Expenses paid per $1,000 † $ 2.26 Ending value (after expenses) $ 1,022.56 † Expenses are equal to the fund’s annualized expense ratio of .45% multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS February 28, 2015 (Unaudited) Registered Investment Companies—100.1% Shares Value ($) Domestic Equity—56.1% Dreyfus Appreciation Fund, Cl. Y 40,555 a 2,243,504 Dreyfus Disciplined Stock Fund 38,865 a 1,386,304 Dreyfus Opportunistic Midcap Value Fund, Cl. Y 23,849 a 963,971 Dreyfus Research Growth Fund, Cl. Y 209,965 a 3,061,287 Dreyfus Smallcap Stock Index Fund 26,835 a 794,594 Dreyfus Strategic Value Fund, Cl. Y 52,276 a 2,140,687 Dreyfus Structured Midcap Fund, Cl. Y 26,356 a 813,095 Dreyfus U.S. Equity Fund, Cl. Y 94,475 a 1,915,960 Dreyfus/The Boston Company Small/Mid Cap Growth Fund, Cl. Y 45,023 a 805,907 Domestic Fixed Income—25.2% Dreyfus Bond Market Index Fund, BASIC Shares 44,474 a 464,675 Dreyfus High Yield Fund, Cl. I 69,700 a 457,926 Dreyfus Intermediate Term Income Fund, Cl. Y 99,932 a 1,405,050 Dreyfus Short Duration Bond Fund, Cl. Y 387,665 a,b 4,020,090 Foreign Equity—15.9% Dreyfus Emerging Markets Fund, Cl. Y 60,049 a 573,465 Dreyfus Global Real Estate Securities Fund, Cl. Y 79,920 a 757,641 Dreyfus International Equity Fund, Cl. I 17,134 a 613,209 Dreyfus International Stock Index Fund 40,529 a 671,568 Dreyfus International Value Fund, Cl. I 14,441 a 175,172 Dreyfus/Newton International Equity Fund, Cl. Y 34,478 a 686,116 International Stock Fund, Cl. Y 33,810 a 516,615 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Registered Investment Companies (continued) Shares Value ($) Foreign Fixed Income—2.9% Dreyfus Emerging Markets Debt Local Currency Fund, Cl. Y 26,938 a 329,992 Dreyfus International Bond Fund, Cl. Y 23,982 a 392,103 Total Investments (cost $21,034,595) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Investment in affiliated mutual fund. b Non-income producing security. Portfolio Summary (Unaudited) † Value (%) Value (%) Mutual Funds: Domestic 81.3 Mutual Funds: Foreign 18.8 † Based on net assets. See notes to financial statements. 8 STATEMENT OF ASSETS AND LIABILITIES February 28, 2015 (Unaudited) Cost Value Assets ($): Investments in affiliated issuers—See Statement of Investments 21,034,595 25,188,931 Cash 3,474 Prepaid expenses 9,241 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 2,262 Payable for shares of Common Stock redeemed 8,984 Accrued expenses 28,983 Net Assets ($) Composition of Net Assets ($): Paid-in capital 20,416,596 Accumulated distributions in excess of investment income—net (114,670 ) Accumulated net realized gain (loss) on investments 705,155 Accumulated net unrealized appreciation (depreciation) on investments 4,154,336 Net Assets ($) Shares Outstanding (100 million shares of $.001 par value Common Stock authorized) 1,388,231 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. The Fund 9 STATEMENT OF OPERATIONS Six Months Ended February 28, 2015 (Unaudited) Investment Income ($): Income: Cash dividends from affiliated issuers Expenses: Shareholder servicing costs—Note 3(b) 37,581 Professional fees 20,104 Registration fees 9,014 Prospectus and shareholders’ reports 4,372 Custodian fees—Note 3(b) 1,124 Directors’ fees and expenses—Note 3(c) 586 Loan commitment fees—Note 2 155 Miscellaneous 7,949 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (25,180 ) Less—waiver of shareholder servicing fees—Note 3(b) (1,722 ) Less—reduction in fees due to earnings credits—Note 3(b) (16 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments in affiliated issuers 97,310 Capital gain distributions from affiliated issuers 933,665 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments in affiliated issuers (680,914 ) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 10 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended February 28, 2015 Year Ended (Unaudited) August 31, 2014 Operations ($): Investment income—net 209,566 227,619 Net realized gain (loss) on investments in affiliated issuers 1,030,975 845,030 Net unrealized appreciation (depreciation) on investments in affiliated issuers (680,914 ) 2,447,740 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net (380,089 ) (307,054 ) Net realized gain on investments (826,691 ) (268,414 ) Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold 1,559,687 5,093,415 Dividends reinvested 1,190,174 559,823 Cost of shares redeemed (1,404,663 ) (5,046,444 ) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 24,463,372 20,911,657 End of Period Undistributed (distributions in excess of) investment income–net (114,670 ) 55,853 Capital Share Transactions (Shares): Shares sold 87,494 288,864 Shares issued for dividends reinvested 67,585 31,700 Shares redeemed (77,848 ) (286,990 ) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. The Fund 11 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and dis-tributions.These figures have been derived from the fund’s financial statements. Six Months Ended February 28, 2015 Year Ended August 31, (Unaudited) 2014 2013 2012 2011 2010 a Per Share Data ($): Net asset value, beginning of period 18.66 16.37 15.08 14.21 12.78 12.50 Investment Operations: Investment income—net b .16 .18 .21 .12 .10 .10 Net realized and unrealized gain (loss) on investments .23 2.56 1.52 1.03 1.51 .31 Total from Investment Operations .39 2.74 1.73 1.15 1.61 .41 Distributions: Dividends from investment income—net (.29 ) (.24 ) (.20 ) (.18 ) (.11 ) (.13 ) Dividends from net realized gain on investments (.64 ) (.21 ) (.24 ) (.10 ) (.07 ) — Total Distributions (.93 ) (.45 ) (.44 ) (.28 ) (.18 ) (.13 ) Net asset value, end of period 18.12 18.66 16.37 15.08 14.21 12.78 Total Return (%) 2.32 c 16.87 11.64 8.29 12.56 3.26 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets d .68 e .73 .81 1.01 1.26 3.33 e Ratio of net expenses to average net assets d .45 e .28 .31 .58 .63 .57 e Ratio of net investment income to average net assets d 1.75 e .99 1.30 .82 .65 .8 e Portfolio Turnover Rate 8.53 c 27.19 39.25 30.83 21.83 45.65 c Net Assets, end of period ($ x 1,000) 25,161 24,463 20,912 15,033 12,156 5,301 a From October 1, 2009 (commencement of operations) to August 31, 2010. b Based on average shares outstanding. c Not annualized. d Amounts do not include the expenses of the underlying funds. e Annualized. See notes to financial statements. 12 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Growth Allocation Fund (the “fund”) is a separate diversified series of Strategic Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering nine series, including the fund. The fund’s investment objective is to seek long-term capital appreciation with some consideration for current income. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares, which are sold to the public without a sales charge. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Fund 13 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). 14 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Investments are valued at the net asset value of each underlying fund determined as of the close of the NewYork Stock Exchange (generally 4 p.m., Eastern time) on the valuation date and are generally categorized within Level 1 of the fair value hierarchy. The following is a summary of the inputs used as of February 28, 2015 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Mutual Funds † 25,188,931 — — † See Statement of Investments for additional detailed categorizations. At February 28, 2015, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The Fund 15 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended February 28, 2015 were as follows: Affiliated Investment Value Net Realized Company 8/31/2014 ($) Purchases ($) † Sales ($) Gain (Loss) ($) Dreyfus Appreciation Fund, Cl. Y 2,171,306 197,874 100,443 (471 ) Dreyfus Bond Market Index Fund, BASIC Shares 454,521 31,128 21,394 27 Dreyfus Disciplined Stock Fund 1,309,794 199,100 59,946 (558 ) Dreyfus Emerging Markets Debt Local Currency Fund, Cl. Y 383,888 21,818 18,304 (1,781 ) Dreyfus Emerging Markets Fund, Cl. Y 658,564 40,447 30,888 765 Dreyfus Global Real Estate Securities Fund, Cl. Y 1,427,778 111,764 823,120 110,688 Dreyfus High Yield Fund, Cl. I 459,605 36,419 21,507 (857 ) Dreyfus Intermediate Term Income Fund, Cl. Y 1,378,750 88,585 65,321 (934 ) Dreyfus International Bond Fund, Cl. Y 398,258 31,905 18,991 (369 ) Dreyfus International Equity Fund, Cl. I 449,170 193,740 21,507 (1,135 ) Dreyfus International Stock Index Fund 681,525 50,231 32,489 (1,817 ) Dreyfus International Value Fund, Cl. I 361,879 23,592 182,927 2,236 Dreyfus Opportunistic Midcap Value Fund, Cl. Y 920,551 139,114 42,556 (1,445 ) Dreyfus Research Growth Fund, Cl. Y 2,876,320 260,142 132,475 (1,403 ) Dreyfus Short Duration Bond Fund, Cl. Y 3,267,756 946,985 155,355 (2,451 ) Dreyfus Smallcap Stock Index Fund 747,665 91,633 34,434 (690 ) 16 Affiliated Investment Value Net Realized Company 8/31/2014 ($) Purchases ($) † Sales ($) Gain (Loss) ($) Dreyfus Strategic Value Fund, Cl. Y 2,028,729 308,157 92,892 (213 ) Dreyfus Structured Midcap Fund, Cl. Y 776,357 132,557 34,777 (60 ) Dreyfus U.S. Equity Fund, Cl. Y 1,829,003 184,940 84,428 147 Dreyfus/Newton International Equity Fund, Cl. Y 681,534 64,869 32,147 (931 ) Dreyfus/The Boston Company Small/Mid Cap Growth Fund, Cl. Y 757,919 108,016 34,663 (958 ) International Stock Fund, Cl. Y 520,951 32,857 24,597 (480 ) TOTAL Change in Net Affiliated Unrealized Investment Appreciation Value Net Dividends/ Company (Depreciation) ($) 2/28/2015 ($) Assets (%) Distributions ($) Dreyfus Appreciation Fund, Cl. Y (24,762 ) 2,243,504 8.9 94,488 Dreyfus Bond Market Index Fund, BASIC Shares 393 464,675 1.8 9,107 Dreyfus Disciplined Stock Fund (62,086 ) 1,386,304 5.5 137,400 Dreyfus Emerging Markets Debt Local Currency Fund, Cl. Y (55,629 ) 329,992 1.3 2,977 Dreyfus Emerging Markets Fund, Cl. Y (95,423 ) 573,465 2.3 8,653 Dreyfus Global Real Estate Securities Fund, Cl. Y (69,469 ) 757,641 3.0 42,291 Dreyfus High Yield Fund, Cl. I (15,734 ) 457,926 1.8 14,281 Dreyfus Intermediate Term Income Fund, Cl. Y 3,970 1,405,050 5.6 21,350 Dreyfus International Bond Fund, Cl. Y (18,700 ) 392,103 1.6 12,358 The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Change in Net Affiliated Unrealized Investment Appreciation Value Net Dividends/ Company (Depreciation) ($) 2/28/2015 ($) Assets (%) Distributions ($) Dreyfus International Equity Fund, Cl. I (7,059 ) 613,209 2.4 6,065 Dreyfus International Stock Index Fund (25,882 ) 671,568 2.7 16,789 Dreyfus International Value Fund, Cl. I (29,608 ) 175,172 .7 5,693 Dreyfus Opportunistic Midcap Value Fund, Cl. Y (51,693 ) 963,971 3.8 95,312 Dreyfus Research Growth Fund, Cl. Y 58,703 3,061,287 12.2 123,788 Dreyfus Short Duration Bond Fund, Cl. Y (36,845 ) 4,020,090 16.0 31,457 Dreyfus Smallcap Stock Index Fund (9,580 ) 794,594 3.2 56,189 Dreyfus Strategic Value Fund, Cl. Y (103,094 ) 2,140,687 8.5 212,543 Dreyfus Structured Midcap Fund, Cl. Y (60,982 ) 813,095 3.2 96,760 Dreyfus U.S. Equity Fund, Cl. Y (13,702 ) 1,915,960 7.6 98,040 Dreyfus/Newton International Equity Fund, Cl. Y (27,209 ) 686,116 2.7 31,781 Dreyfus/The Boston Company Small/Mid Cap Growth Fund, Cl. Y (24,407 ) 805,907 3.2 72,336 International Stock Fund, Cl. Y (12,116 ) 516,615 2.1 7,540 TOTAL ) † Includes reinvested dividends/distributions. (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. 18 (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended February 28, 2015, the fund did not have any liabilities for any uncertain tax positions. The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended February 28, 2015, the fund did not incur any interest or penalties. Each tax year in the three-year period ended August 31, 2014 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended August 31, 2014 was as follows: ordinary income $407,902 and long-term capital gains $167,566.The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $430 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 8, 2014, the unsecured credit facility with Citibank, N.A. was $265 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended February 28, 2015, the fund did not borrow under the Facilities. The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, there is no management fee paid to Dreyfus. The fund invests in other mutual funds advised by Dreyfus.All fees and expenses of the underlying funds are reflected in the underlying funds’ net asset values. Dreyfus has contractually agreed, from September 1, 2014 through January 1, 2016, to assume the expenses of the fund so that the total annual fund’s and underlying funds’ operating expenses (excluding taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed 1.17% of the value of the fund’s average daily net assets.The reduction in expenses, pursuant to the undertaking, amounted to $25,180 during the period ended February 28, 2015. (b) Under the Shareholder Services Plan, the fund pays the Distributor at an annual rate of .25% of the value of the fund’s average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund’s shares and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. Fees paid to the Distributor will be waived to the extent that the fund invests in an underlying affiliated fund with a Shareholder Services Plan. During the period February 28, 2015, the fund was charged $29,855 pursuant to the Shareholder Services Plan of which $1,722 was waived due to the fund’s investment in certain of the underlying funds. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash bal- 20 ances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended February 28, 2015, the fund was charged $6,768 for transfer agency services and $385 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $16. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended February 28, 2015, the fund was charged $1,124 pursuant to the custody agreement. During the period ended February 28, 2015, the fund was charged $4,365 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: Shareholder Services Plan fees $4,760, custodian fees $694, Chief Compliance Officer fees $1,529 and transfer agency fees $2,048, which are offset against an expense reimbursement currently in effect in the amount of $6,769. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended February 28, 2015, amounted to $3,295,873 and $2,065,161, respectively. At February 28, 2015, accumulated net unrealized appreciation on investments was $4,154,336, consisting of $4,239,150 gross unrealized appreciation and $84,814 gross unrealized depreciation. At February 28, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 22 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Directors held on November 3-4, 2014, the Board considered the renewal of the fund’s Management Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”). The Board members, a majority of whom are not “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below.The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board also considered Dreyfus’ extensive administrative, accounting and compliance infrastructures. The Fund 23 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended September 30, 2014, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds.The Board discussed the results of the comparisons and noted that the fund’s total return performance was at or above the Performance Group median for all periods except the four-year period and was below the Performance Universe medians for all periods. The Board also noted the relative proximity to the Performance Universe median in certain periods. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons. The Board noted that the fund does not pay a management fee.The Board also noted that the fund’s total expenses were above the Expense Group and Expense Universe medians. 24 Dreyfus representatives noted that Dreyfus has contractually agreed, until January 1, 2016, to assume the expenses of the fund so that the total annual fund and underlying funds operating expenses (excluding taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed 1.17%. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager(s) for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients. They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors. The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and its affiliates and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus and its affiliates for managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also noted the expense limitation arrangement and its effect on the profitability of Dreyfus and its affiliates.The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The Fund 25 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board considered, on the advice of its counsel, the profitability analysis (1) as part of its evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives noted that a discussions of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a fund’s assets had been stable or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board also considered potential benefits to Dreyfus from acting as investment adviser and noted that there were no soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board generally was satisfied with the fund’s overall performance. 26 The Board concluded that the fee paid to Dreyfus was reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the manage- ment of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of the fund and the services provided to the fund by Dreyfus. The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined to renew the Agreement. The Fund 27 NOTES For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Dreyfus Moderate Allocation Fund SEMIANNUAL REPORT February 28, 2015 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 9 Statement of Assets and Liabilities 10 Statement of Operations 11 Statement of Changes in Net Assets 12 Financial Highlights 13 Notes to Financial Statements 22 Information About the Renewal of the Fund’s Management Agreement FOR MORE INFORMATION Back Cover Dreyfus Moderate Allocation Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Moderate Allocation Fund, covering the six-month period from September 1, 2014, through February 28, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Several broad measures of U.S. stock market performance achieved new record highs over the reporting period as the U.S. economic recovery gained momentum and corporate earnings generally moved higher. Meanwhile, U.S. bond markets continued to defy most analysts’ expectations as long-term interest rates declined and inflation remained low. These positive market trends are especially notable in light of some persistent global headwinds, including recession concerns and deflation fears in Europe, escalating geopolitical conflicts in the Middle East, economic sanctions imposed on Russia, an economic slowdown in China, and plummeting oil prices stemming from a glut of supply amid tepid demand. In light of recent employment gains and signs of stabilization in global energy markets, we remain optimistic about the prospects for equities and, to a lesser extent, bonds over the remainder of 2015. The U.S. economy seems poised for further growth as the drags imposed by tight fiscal policies among federal, state and local governments continue to fade. Meanwhile, we currently expect a somewhat faster pace of global growth in 2015 than in 2014. Of course, a number of risks to U.S. and global economic growth remain, including changing macroeconomic conditions and the possibility of short-term interest-rate hikes.That’s why we continue to urge you to talk regularly with your financial advisor about the potential impact of our observations on your investments. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation March 16, 2015 2 DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2014, through February 28, 2015, as provided by Richard B. Hoey and Keith L. Stransky, CFA, Dreyfus Investment Committee Members Fund and Market Performance Overview For the six-month period ended February 28, 2015, Dreyfus Moderate Allocation Fund produced a total return of 1.64%. 1 In comparison, the fund’s benchmark, the Standard & Poor’s 500 ® Composite Stock Price Index, produced a total return of 6.12% for the same period. 2 The fund also utilizes a customized blended index composed of 60% Standard & Poor’s 500 Composite Stock Price Index and 40% Barclays U.S. Aggregate Bond Index, which returned 4.57% for the same period. 3 A sustained U.S. economic recovery helped support stock prices over the reporting period, while bonds benefited from falling long-term interest rates.The fund lagged its blended benchmark, mainly due to its exposure to struggling international financial markets that are not represented in its benchmark or blended index. The Fund’s Investment Approach Dreyfus Moderate Allocation Fund seeks a balance of current income and capital appreciation. In pursuing its goal, the fund normally allocates 60% of its assets to equity securities and 40% of its assets to fixed income securities. The fund achieves its targeted asset allocation mix by investing in other mutual funds that are advised by The Dreyfus Corporation (Dreyfus). In turn, the underlying funds invest in a wide range of equity and fixed income securities, including U.S. large-, mid- and small-cap equities; international, global and emerging-market equities; and U.S. and international fixed income securities. The fund’s portfolio managers, who comprise the Dreyfus Investment Committee, select the underlying funds based on their investment objectives and management policies, portfolio holdings, risk/reward profiles, historical performance, and other factors. The fund may invest in a variety of underlying equity and fixed income funds identified by the Dreyfus Investment Committee. The underlying fund options are subject to change at any given time by the fund’s board of directors. U.S. Stocks and Bonds Climbed amid Volatility A sustained stock market rally was interrupted in early October 2014, when stocks fell sharply due to renewed concerns that global economic weakness might derail The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) the U.S. economic recovery. U.S. stocks soon rebounded when these fears proved overblown and corporate earnings continued to rise, enabling the benchmark to end the reporting period near record highs. In contrast, international equities were hurt by economic instability and plummeting oil prices, and returns were further eroded by a strengthening U.S. dollar against most major currencies. Bonds fared relatively well when long-term interest rates fell during the reporting period, defying expectations that stronger U.S. growth would drive yields higher. Global investors flocked to U.S. Treasury securities as alternatives to European and Japanese sovereign bonds, where aggressively accommodative monetary policies sent yields sharply lower. The resulting supply-and-demand imbalance kept U.S. bond yields low. February 2015 was an exception to this trend: longer-term interest rates climbed after robust employment data sparked concerns that short-term rates might rise sooner than previously forecast. International Exposure Dampened Relative Results Our allocation strategy helped the fund participate with muted volatility in some of the blended benchmark’s gains over the reporting period, but relative performance was hampered by exposure to international stocks. In the aggregate, Dreyfus International Equity Fund, Dreyfus International Stock Index Fund, Dreyfus International Value Fund, Dreyfus/Newton International Equity Fund, and International Stock Fund produced returns that were in line with a major index of non-U.S. stocks, but they lagged the U.S.-centric S&P 500 Index. The fund’s underlying U.S. equity funds produced mixed results, as Dreyfus Appreciation Fund, Dreyfus Disciplined Stock Fund, Dreyfus Strategic Value Fund, and Dreyfus U.S. Equity Fund generally were hurt relatively by underweighted positions in the traditionally defensive stocks that led the market’s advance. Small-and midcap investments fared better, supported by strong results from Dreyfus/The Boston Company Small/Mid Cap Growth Fund. Among underlying bond funds, short average durations compared to the Barclays U.S. Aggregate Index undermined relative performance from Dreyfus Intermediate Term Income Fund and Dreyfus Short Duration Bond Fund. Meanwhile, Dreyfus Emerging Markets Debt Local Currency Fund and Dreyfus International Bond Fund were hurt by global macroeconomic headwinds and adverse currency movements. 4 Maintaining a Generally Cautious Investment Posture We remain optimistic about the longer term prospects for the U.S. and global economies, but we expect heightened market volatility over the near term due to lingering global headwinds and the possibility of higher short-term interest rates in the United States.We also are aware that recent gains have boosted valuations of U.S. stocks and bonds. Therefore, we generally have maintained a cautious approach. In February, we adjusted the fund’s allocations by moving half of its investment in Dreyfus International Value Fund to the better performing Dreyfus International Equity Fund, and we shifted half of the assets in Dreyfus Global Real Estate Securities Fund to the less interest-rate sensitive and more domestically focused Dreyfus Short Duration Bond Fund. March 16, 2015 Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Stocks of small- and/or midcap companies often experience sharper price fluctuations than stocks of large-cap companies. Asset allocation and diversification cannot assure a profit or protect against loss. The ability of the fund to achieve its investment goal depends, in part, on the ability of the Dreyfus Investment Committee to allocate effectively the fund’s assets among the asset classes and the underlying funds.There can be no assurance that the actual allocations will be effective in achieving the fund’s investment goal. Bond funds are subject generally to interest rate, credit, liquidity, and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. Investing internationally involves special risks, including changes in currency exchange rates, political, economic, and social instability, a lack of comprehensive company information, differing auditing and legal standards, and less market liquidity. Emerging markets tend to be more volatile than the markets of more mature economies, and generally have less diverse and less mature economic structures and less stable political systems than those of developed countries. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption fund shares may be worth more or less than their original cost. Return figure provided reflects the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through January 1, 2016, at which time it may be extended, terminated, or modified. Had these expenses not been absorbed, the fund’s return would have been lower. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Standard & Poor’s 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. 3 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Barclays U.S.Aggregate Bond Index is a widely accepted, unmanaged total return index of corporate, U.S. government and U.S. government agency debt instruments, mortgage-backed securities, and asset-backed securities with an average maturity of 1-10 years. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Moderate Allocation Fund from September 1, 2014 to February 28, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended February 28, 2015 Expenses paid per $1,000 † $ 1.85 Ending value (after expenses) $ 1,016.40 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended February 28, 2015 Expenses paid per $1,000 † $ 1.86 Ending value (after expenses) $ 1,022.96 † Expenses are equal to the fund’s annualized expense ratio of .37% multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS February 28, 2015 (Unaudited) Registered Investment Companies—100.1% Shares Value ($) Domestic Equity—44.9% Dreyfus Appreciation Fund, Cl. Y 105,471 a 5,834,667 Dreyfus Disciplined Stock Fund 101,180 a 3,609,096 Dreyfus Opportunistic Midcap Value Fund, Cl. Y 48,354 a 1,954,465 Dreyfus Research Growth Fund, Cl. Y 515,685 a 7,518,688 Dreyfus Smallcap Stock Index Fund 67,714 a 2,005,021 Dreyfus Strategic Value Fund, Cl. Y 138,187 a 5,658,743 Dreyfus Structured Midcap Fund, Cl. Y 66,960 a 2,065,711 Dreyfus U.S. Equity Fund, Cl. Y 243,203 a 4,932,166 Dreyfus/The Boston Company Small/Mid Cap Growth Fund, Cl. Y 112,839 a 2,019,811 Domestic Fixed Income—36.6% Dreyfus Bond Market Index Fund, BASIC Shares 428,301 a 4,557,124 Dreyfus High Yield Fund, Cl. I 458,760 a 3,014,055 Dreyfus Intermediate Term Income Fund, Cl. Y 683,844 a 9,614,846 Dreyfus Short Duration Bond Fund, Cl. Y 1,140,541 a 11,827,410 Foreign Equity—12.4% Dreyfus Emerging Markets Fund, Cl. Y 159,353 a 1,521,825 Dreyfus Global Real Estate Securities Fund, Cl. Y 167,972 a 1,592,378 Dreyfus International Equity Fund, Cl. I 43,155 a 1,544,517 Dreyfus International Stock Index Fund 101,973 a 1,689,698 Dreyfus International Value Fund, Cl. I 37,166 a 450,819 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Registered Investment Companies (continued) Shares Value ($) Foreign Equity (continued) Dreyfus/Newton International Equity Fund, Cl. Y 86,535 a 1,722,051 International Stock Fund, Cl. Y 84,790 a 1,295,594 Foreign Fixed Income—6.2% Dreyfus Emerging Markets Debt Local Currency Fund, Cl. Y 182,457 a 2,235,102 Dreyfus International Bond Fund, Cl. Y 163,479 a 2,672,877 Total Investments (cost $70,679,598) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Investment in affiliated mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Mutual Funds: Domestic 81.5 Mutual Funds: Foreign 18.6 † Based on net assets. See notes to financial statements. 8 STATEMENT OF ASSETS AND LIABILITIES February 28, 2015 (Unaudited) Cost Value Assets ($): Investments in affiliated issuers—See Statement of Investments 70,679,598 79,336,664 Receivable for investment securities sold 81,500 Prepaid expenses 10,059 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 16,552 Cash overdraft due to Custodian 81,643 Payable for shares of Common Stock redeemed 7,679 Accrued expenses 26,749 Net Assets ($) Composition of Net Assets ($): Paid-in capital 68,844,065 Accumulated distributions in excess of investment income—net (307,287 ) Accumulated net realized gain (loss) on investments 2,101,756 Accumulated net unrealized appreciation (depreciation) on investments 8,657,066 Net Assets ($) Shares Outstanding (100 million shares of $.001 par value Common Stock authorized) 4,636,654 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. The Fund 9 STATEMENT OF OPERATIONS Six Months Ended February 28, 2015 (Unaudited) Investment Income ($): Income: Cash dividends from affiliated issuers Expenses: Shareholder servicing costs—Note 3(b) 114,415 Professional fees 17,128 Registration fees 10,589 Prospectus and shareholders’ reports 4,925 Directors’ fees and expenses—Note 3(c) 2,785 Custodian fees—Note 3(b) 1,555 Loan commitment fees—Note 2 614 Miscellaneous 7,685 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (5,210 ) Less—waiver of shareholder servicing fees—Note 3(b) (4,576 ) Less—reduction in fees due to earnings credits—Note 3(b) (30 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments in affiliated issuers (16,530 ) Capital gain distributions from affiliated issuers 2,571,979 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments in affiliated issuers (2,169,046 ) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 10 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended February 28, 2015 Year Ended (Unaudited) August 31, 2014 Operations ($): Investment income—net 807,327 947,649 Net realized gain (loss) on investments in affiliated issuers 2,555,449 1,743,863 Net unrealized appreciation (depreciation) on investments in affiliated issuers (2,169,046 ) 6,699,476 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net (1,524,930 ) (1,045,194 ) Net realized gain on investments (1,713,924 ) (521,576 ) Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold 3,016,302 24,977,590 Dividends reinvested 3,192,634 1,538,683 Cost of shares redeemed (8,458,893 ) (9,164,931 ) Increase (Decrease) in Net Assets from Capital Stock Transactions ) Total Increase (Decrease) in Net Assets ) Net Assets ($): Beginning of Period 83,590,681 58,415,121 End of Period Undistributed (distributions in excess of) investment income–net (307,287 ) 410,316 Capital Share Transactions (Shares): Shares sold 176,291 1,490,050 Shares issued for dividends reinvested 191,405 92,469 Shares redeemed (498,272 ) (542,629 ) Net Increase (Decrease) in Shares Outstanding ) See notes to financial statements. The Fund 11 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and dis-tributions.These figures have been derived from the fund’s financial statements. Six Months Ended February 28, 2015 Year Ended August 31, (Unaudited) 2014 2013 2012 2011 2010 a Per Share Data ($): Net asset value, beginning of period 17.53 15.67 14.85 14.12 12.93 12.50 Investment Operations: Investment income—net b .17 .22 .26 .18 .18 .14 Net realized and unrealized gain (loss) on investments .10 2.03 .94 .86 1.25 .41 Total from Investment Operations .27 2.25 1.20 1.04 1.43 .55 Distributions: Dividends from investment income—net (.33 ) (.26 ) (.25 ) (.22 ) (.20 ) (.12 ) Dividends from net realized gain on investments (.37 ) (.13 ) (.13 ) (.09 ) (.04 ) — Total Distributions (.70 ) (.39 ) (.38 ) (.31 ) (.24 ) (.12 ) Net asset value, end of period 17.10 17.53 15.67 14.85 14.12 12.93 Total Return (%) 1.64 c 14.45 8.16 7.57 11.02 4.43 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets d .40 e .43 .51 .63 .74 1.96 e Ratio of net expenses to average net assets d .37 e .25 .29 .59 .63 .65 e Ratio of net investment income to average net assets d 2.01 e 1.30 1.68 1.27 1.25 1.27 e Portfolio Turnover Rate 8.50 c 17.81 31.25 28.82 17.48 31.21 c Net Assets, end of period ($ x 1,000) 79,296 83,591 58,415 35,389 27,840 11,200 a From October 1, 2009 (commencement of operations) to August 31, 2010. b Based on average shares outstanding. c Not annualized. d Amounts do not include the expenses of the underlying funds. e Annualized. See notes to financial statements. 12 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Moderate Allocation Fund (the “fund”) is a separate diversified series of Strategic Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering nine series, including the fund. The fund’s investment objective is to seek a balance of current income and capital appreciation. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares, which are sold to the public without a sales charge. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. The Fund 13 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Investments are valued at the net asset value of each underlying fund determined as of the close of the NewYork Stock Exchange (generally 4 p.m., Eastern time) on the valuation date and are generally categorized within Level 1 of the fair value hierarchy. 14 The following is a summary of the inputs used as of February 28, 2015 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Mutual Funds † 79,336,664 — — † See Statement of Investments for additional detailed categorizations. At February 28, 2015, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended February 28, 2015 were as follows: Affiliated Investment Value Net Realized Company 8/31/2014 ($) Purchases ($) † Sales ($) Gain (Loss) ($) Dreyfus Appreciation Fund, Cl. Y 6,069,595 354,129 508,911 (5,091 ) Dreyfus Bond Market Index Fund, BASIC Shares 4,788,897 168,966 405,427 1,650 Dreyfus Disciplined Stock Fund 3,657,718 441,039 303,363 (21,298 ) Dreyfus Emerging Markets Debt Local Currency Fund, Cl. Y 2,838,008 66,913 245,242 (46,801 ) The Fund 15 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Affiliated Investment Value Net Realized Company 8/31/2014 ($) Purchases ($) † Sales ($) Gain (Loss) ($) Dreyfus Emerging Markets Fund, Cl. Y 1,902,658 53,183 155,935 (3,179 ) Dreyfus Global Real Estate Securities Fund, Cl. Y 3,257,919 145,899 1,904,565 215,707 Dreyfus High Yield Fund, Cl. I 3,263,391 150,649 277,138 (14,198 ) Dreyfus Intermediate Term Income Fund, Cl. Y 10,151,667 314,984 870,395 (13,468 ) Dreyfus International Bond Fund, Cl. Y 2,929,192 136,171 252,329 (11,336 ) Dreyfus International Equity Fund, Cl. I 1,201,840 473,690 103,483 (7,903 ) Dreyfus International Stock Index Fund 1,858,936 74,568 160,186 (13,306 ) Dreyfus International Value Fund, Cl. I 1,028,196 32,593 528,048 (16,805 ) Dreyfus Opportunistic Midcap Value Fund, Cl. Y 2,003,652 238,716 167,274 (8,802 ) Dreyfus Research Growth Fund, Cl. Y 7,580,101 440,093 632,949 (4,211 ) Dreyfus Short Duration Bond Fund, Cl. Y 11,009,321 1,906,383 954,032 (17,797 ) Dreyfus Smallcap Stock Index Fund 2,022,360 180,832 167,984 (3,313 ) Dreyfus Strategic Value Fund, Cl. Y 5,753,161 693,051 477,725 (13,923 ) Dreyfus Structured Midcap Fund, Cl. Y 2,113,161 295,944 170,819 (6,026 ) Dreyfus U.S. Equity Fund, Cl. Y 5,054,216 345,091 423,148 293 Dreyfus/Newton International Equity Fund, Cl. Y 1,847,715 115,165 157,350 (10,160 ) Dreyfus/The Boston Company Small/ Mid Cap Growth Fund, Cl. Y 2,036,695 225,089 167,983 (10,007 ) International Stock Fund, Cl. Y 1,413,218 42,256 120,495 (6,556 ) TOTAL ) 16 Change in Net Affiliated Unrealized Investment Appreciation Value Net Dividends/ Company (Depreciation) ($) 2/28/2015 ($) Assets (%) Distributions ($) Dreyfus Appreciation Fund, Cl. Y (75,055 ) 5,834,667 7.4 260,848 Dreyfus Bond Market Index Fund, BASIC Shares 3,038 4,557,124 5.8 94,653 Dreyfus Disciplined Stock Fund (165,000 ) 3,609,096 4.6 385,434 Dreyfus Emerging Markets Debt Local Currency Fund, Cl. Y (377,776 ) 2,235,102 2.8 21,961 Dreyfus Emerging Markets Fund, Cl. Y (274,902 ) 1,521,825 1.9 24,601 Dreyfus Global Real Estate Securities Fund, Cl. Y (122,582 ) 1,592,378 2.0 95,231 Dreyfus High Yield Fund, Cl. I (108,649 ) 3,014,055 3.8 99,851 Dreyfus Intermediate Term Income Fund, Cl. Y 32,058 9,614,846 12.1 155,444 Dreyfus International Bond Fund, Cl. Y (128,821 ) 2,672,877 3.4 89,920 Dreyfus International Equity Fund, Cl. I (19,627 ) 1,544,517 2.0 15,981 Dreyfus International Stock Index Fund (70,314 ) 1,689,698 2.1 45,206 Dreyfus International Value Fund, Cl. I (65,117 ) 450,819 .6 16,224 Dreyfus Opportunistic Midcap Value Fund, Cl. Y (111,827 ) 1,954,465 2.5 208,056 Dreyfus Research Growth Fund, Cl. Y 135,654 7,518,688 9.5 324,076 Dreyfus Short Duration Bond Fund, Cl. Y (116,465 ) 11,827,410 14.9 103,377 Dreyfus Smallcap Stock Index Fund (26,874 ) 2,005,021 2.5 150,041 The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Change in Net Affiliated Unrealized Investment Appreciation Value Net Dividends/ Company (Depreciation) ($) 2/28/2015 ($) Assets (%) Distributions ($) Dreyfus Strategic Value Fund, Cl. Y (295,821 ) 5,658,743 7.1 605,328 Dreyfus Structured Midcap Fund, Cl. Y (166,549 ) 2,065,711 2.6 264,633 Dreyfus U.S. Equity Fund, Cl. Y (44,286 ) 4,932,166 6.2 267,530 Dreyfus/Newton International Equity Fund, Cl. Y (73,319 ) 1,722,051 2.2 86,324 Dreyfus/The Boston Company Small/ Mid Cap Growth Fund, Cl. Y (63,983 ) 2,019,811 2.5 194,298 International Stock Fund, Cl. Y (32,829 ) 1,295,594 1.6 20,169 TOTAL ) † Includes reinvested dividends/distributions. (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended February 28, 2015, the fund did not have any liabilities for any uncertain tax positions. The fund recognizes interest and penalties, if any, related to uncertain tax positions 18 as income tax expense in the Statement of Operations. During the period ended February 28, 2015, the fund did not incur any interest or penalties. Each tax year in the three-year period ended August 31, 2014 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended August 31, 2014 was as follows: ordinary income $1,185,697 and long-term capital gains $381,073.The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $430 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 8, 2014, the unsecured credit facility with Citibank, N.A. was $265 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended February 28, 2015, the fund did not borrow under the Facilities. NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, there is no management fee paid to Dreyfus. The fund invests in other mutual funds advised by Dreyfus. All fees and expenses of the underlying funds are reflected in the underlying funds’ net asset values. The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Dreyfus has contractually agreed, from September 1, 2014 through January 1, 2016, to assume the expenses of the fund so that the total annual fund’s and underlying funds’ operating expenses (excluding taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed 1.05% of the value of the fund’s average daily net assets.The reduction in expenses, pursuant to the undertaking, amounted to $5,210 during the period ended February 28, 2015. (b) Under the Shareholder Services Plan, the fund pays the Distributor at an annual rate of .25% of the value of the fund’s average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund’s shares and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. Fees paid to the Distributor will be waived to the extent that the fund invests in an underlying affiliated fund with a Shareholder Services Plan. During the period ended February 28, 2015, the fund was charged $100,234 pursuant to the Shareholder Services Plan of which $4,576 was waived due to the fund’s investment in certain of the underlying funds. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended February 28, 20 2015, the fund was charged $9,507 for transfer agency services and $738 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $30. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended February 28, 2015, the fund was charged $1,555 pursuant to the custody agreement. During the period ended February 28, 2015, the fund was charged $4,365 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: Shareholder Services Plan fees $15,140, custodian fees $925, Chief Compliance Officer fees $1,529 and transfer agency fees $2,813, which are offset against an expense reimbursement currently in effect in the amount of $3,855. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended February 28, 2015, amounted to $6,895,404 and $9,154,781, respectively. At February 28, 2015, accumulated net unrealized appreciation on investments was $8,657,066, consisting of $9,177,860 gross unrealized appreciation and $520,794 gross unrealized depreciation. At February 28, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 21 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Directors held on November 3-4, 2014, the Board considered the renewal of the fund’s Management Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”).The Board members, a majority of whom are not “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below.The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board also considered Dreyfus’ extensive administrative, accounting and compliance infrastructures. 22 Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended September 30, 2014, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds.The Board discussed the results of the comparisons and noted that the fund’s total return performance was above the Performance Group median for all periods (ranking first in the Performance Group in the four-year period) and below the Performance Universe median for all periods.The Board also noted the proximity to the Performance Universe median in certain periods. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index, noting that the fund outperformed the benchmark index in two of the past four calendar years. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons. The The Fund 23 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) Board noted that the fund does not pay a management fee.The Board also noted that the fund’s total expenses were below the Expense Group and Expense Universe medians. Dreyfus representatives noted that Dreyfus has contractually agreed, until January 1, 2016, to assume the expenses of the fund so that the total annual fund and underlying funds operating expenses (excluding taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed 1.05%. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager(s) for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors. The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and its affiliates and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus and its affiliates for managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also noted the expense limitation arrangement and its effect on the profitability of Dreyfus and its affiliates.The Board also had been provided with information prepared by an independent consulting firm 24 regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board considered, on the advice of its counsel, the profitability analysis (1) as part of its evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board also considered potential benefits to Dreyfus from acting as investment adviser and noted that there were no soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board generally was satisfied with the fund’s performance. The Board concluded that the fee paid to Dreyfus was reasonable in light of the considerations described above. The Fund 25 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of the fund and the services provided to the fund by Dreyfus. The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined to renew the Agreement. 26 NOTES For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Strategic Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: April 20, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: April 20, 2015 By: /s/ James Windels James Windels, Treasurer Date: April 20, 2015 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
